TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00541-CR


                                   Robert Thomas, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-17-208383, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Robert Thomas filed his notice of appeal on August 14, 2018.

However, appellant also filed a motion for new trial on August 13, 2018, which was granted by

the trial court the same day. See Tex. R. App. P. 21, 22. Granting a new trial restores the case to

its position before the former trial. Id. R. 21.9(b); see also id. R. 22.6(a) (“If judgment is

arrested the defendant is restored to the position that he or she had before the indictment or

information was presented.”). We have no jurisdiction to consider the merits of an appeal after

the grant of a motion for new trial. See Glaze v. State, 675 S.W.2d 768, 769-70 (Tex. Crim. App.

1984) (holding that neither court of appeals nor court of criminal appeals has jurisdiction to

consider the merits of a case unless there is a final conviction from which to appeal); Waller v.

State, 931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.) (determining that appellate

court had no jurisdiction to review appeal because trial court’s granting of a motion for new trial

left no sentence to be appealed); see also Gallup v. State, No. 03-11-00683-CR, 2012 WL
5192814, at *1 (Tex. App.—Austin Oct. 19, 2012, no pet.) (mem. op., not designated for

publication) (dismissing appeal as moot after trial court granted motion for new trial).

Accordingly, we dismiss this appeal for want of jurisdiction.



                                             __________________________________________
                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: October 2, 2018

Do Not Publish




                                                2